                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION




STEPHEN COMETA,

                    Plaintiff,
v.
                                                       Case No. 5:18-cv-233-Oc-34PRL
BILLY WOODS, et al.,

                    Defendants.



                                        ORDER

                                        I. Status

      Plaintiff Stephen Cometa, a federal inmate, initiated this action on May 14, 2018,

by filing a pro se Civil Rights Complaint (Doc. 1). In a July 5, 2018 Order (Doc. 8), the

Court dismissed Defendants who were associated with penal facilities outside of Marion

County, Florida, and directed Cometa to file an amended complaint, addressing only

claims based on factually-related events that occurred in Marion County. Cometa filed an

Amended Complaint (AC; Doc. 12) on July 20, 2018. On August 23, 2018, the Court

dismissed the AC and directed Cometa to file another amended complaint. See Order

(Doc. 18). In accordance with the Order, Cometa filed a Second Amended Complaint
(SAC; Doc. 20) on September 10, 2018. In the SAC, Cometa names the following

Defendants: (1) Billy Woods, Sheriff of Marion County; (2) Major Bowen, an employee of the

Marion County Sheriff’s Office and Detention Bureau Chief for the Marion County Jail (Jail); (3)

Marvin Shelton, Assistant Chief Executive Officer of Ocala Community Care (OCC); (4) Vilmarie

Velez, M.D., OCC Medical Executive Director ; and (5) Torey Richards, OCC Director of Mental

Health. He alleges that Jail and medical staff denied him adequate medical and mental health

care, subjected him to subpar living conditions, and restricted his access to the grievance

procedures and mail. As relief, he seeks monetary damages. He also requests that the

Court direct the Bureau of Prisons to provide him with his prescribed medications and

over-the-counter daily supplements that the Jail discontinued when he was arrested. See

SAC at 7.

       This matter is before the Court on Defendants Shelton, Richards, and Velez’s

Motion to Dismiss (OCC Motion; Doc. 46) with exhibits (Doc. 46-1) and Defendants

Woods and Bowen’s Motion to Dismiss (Motion; Doc. 47). 1 The Court advised Cometa

that granting a motion to dismiss would be an adjudication of the case that could foreclose

subsequent litigation on the matter and gave him an opportunity to respond. See Order

(Doc. 29). Cometa filed responses in opposition to the Motions. See Plaintiff’s Opposition

(Doc. 56); Response (Doc. 60). He also moved to strike the Motions. See First Cometa

Motion (Doc. 60); Second Cometa Motion (Doc. 61) (collectively, Motions to Strike). Thus,

the Motions are ripe for review.




       1 The Court cites to the document and page numbers as assigned by the Court’s
Electronic Case Filing System.



                                               2
                                II. Plaintiff’s Allegations 2

       Cometa asserts that he experienced “several abusive situations” while housed at

the Jail as a pretrial federal detainee at “various times” from December 13, 2016 (his

arrest date) through 2018. SAC at 6. He states that he was housed at the Jail on a number

of separate occasions because he was transferred intermittently to various federal prisons

for mental evaluations. See id. He avers that he was detained from December 13th

through December 22, 2016, at the Jail and informed the staff of his chronic illnesses

(diabetes, sleep apnea, neuropathic pain, lower back and hip pain, and vision problems)

and mental issues (post-traumatic stress disorder, anxiety, and depression). See id. at 8-

9. According to Cometa, the Jail discontinued his medications (Metformin, Simvastatin,

Duloxetine, Hydrocodone, Lyrica, Omeprazole, Lisinopril, Iron, and Aspirin) and over-the-

counter vitamins (Fish Oil, Calcium, and Vitamins C and D) on December 13th. See id. at

6-7. He states that the Jail eventually provided Metformin and Lisinopril. See id. at 7. He

complains that the staff unnecessarily placed him in the suicide prevention unit where he

was subjected to visual body cavity searches in the presence of other inmates,

overcrowded cells with urine and fecal odors and 24-hour bright lights, and given meals

without utensils and no medications. See id. at 8-9. He asserts that he “lost consciousness

while standing” on December 19, 2016, and struck his head on concrete. See id. at 9. He

avers that he received a rudimentary examination and was returned to his cell with no




       2The SAC is the operative pleading. In considering a motion to dismiss, the Court
must accept all factual allegations in the SAC as true, consider the allegations in the light
most favorable to the plaintiff, and accept all reasonable inferences that can be drawn
from such allegations. Miljkovic v. Shafritz and Dinkin, P.A., 791 F.3d 1291, 1297 (11th
Cir. 2015) (quotations and citations omitted). As such, the recited facts are drawn from
the SAC and may differ from those that ultimately can be proved.
                                             3
medication or treatment for his “closed head injury” and pain that lasted more than thirty

days. Id. He states that the Jail staff neither provided follow-up medical care nor informed

the Seminole County Jail about his head injury. See id.

       According to Cometa, he returned to the Jail’s suicide prevention unit where he

experienced subpar living conditions from April 2017 through May 2017. See id. at 9-10.

He states that he informed the Jail’s intake nurse that he had been deprived of sleep and

oxygen for four months, and therefore needed a continuous positive airway pressure

(CPAP) device. See id. at 9. He asserts that he arrived at the Federal Medical Center

(FMC) in Butner, North Carolina, for “competency restoration” on June 7, 2017, and

received a CPAP machine on August 11, 2017, as well as treatment for high blood

pressure and blurred vision. See id. at 10. He states that the FMC doctor recommended

“a simple operation” to restore his vision, but he was transferred back to the Jail before

the doctor could perform the operation. Id. He also avers that he injured his left shoulder

in October 2017, just before he left the FMC. See id.

       Cometa asserts that his next stay at the Jail lasted from November 22, 2017, until

early March 2018 when he returned to the FMC. See id. at 10, 12. He avers that when he

returned to the Jail, he updated the medical staff about his mental health and medical

needs. See id. at 10. According to Cometa, he informed the staff that his medical records

“were lost in transit” and therefore they needed to ask for his updated medical history, but

the staff was “unresponsive.” Id. at 10-11. He states that he read the Bible daily to relieve

the stress associated with the inadequate medical care until the staff confiscated his Bible

during a shake down search on December 25, 2017. See id. at 11. He declares that he

wrote several informal grievances, but never received any responses. See id. Cometa



                                             4
asserts that the staff refused to permit him to file formal grievances, and therefore, he

“staged a hunger strike” and informed the staff that he would not eat until he was allowed

to file formal grievances. Id. According to Cometa, the staff retaliated against him after

his four-day hunger strike by placing him in the suicide prevention unit where he was

denied his CPAP machine and again subjected to subpar living conditions. See id.

According to Cometa, the Jail staff then transported him to Monroe Hospital where the

medical staff, at the direction of the Jail deputies, tortured him. See id. He describes the

torture techniques as inserting a catheter, injecting powerful drugs without his consent,

tearing off electrocardiogram leads, and causing the removal of “large amounts of hair.”

Id. He states that an outside ministry group replaced his Bible on February 14, 2018. See

id. at 12.

       Cometa returned to the Jail on July 2, 2018, at which time he informed the medical

staff about his chronic illnesses, the corrective left-eye operation that was past due, and

his injured left shoulder as well as his medication needs. See id. He declares that the

medical staff took x-rays of his left shoulder in August 2018, but he never received the

results. See id. at 10. According to Cometa, the staff assigned him to the infirmary where

he experienced subpar living conditions, including a small overcrowded cell, bright lights,

banging doors, and restrictive access to church, recreation, phones, and the law library.

See id. at 12-13. He declares that the Jail and medical staff refused his requests to file

formal grievances on the overcrowding issue as well as the restricted access to church,

recreation, phones, and the law library. See id. Next, he asserts that the Jail’s mail policy

denied him the ability to effectively correspond by letter with his family, friends, and




                                             5
elected officials as well as prison ministry and advocacy groups. 3 See id. at 13. He

concludes that the Jail denied his right to file formal grievances, and therefore he was

never able to receive any relief through the Jail’s grievance procedures. Id. at 8, 11-13.

He states that the “few responses” he got were “unsatisfactory and offered no solution or

remedy to the issues.” Id. at 8.

                             III. Motion to Dismiss Standard

       In ruling on a motion to dismiss, the Court must accept the factual allegations set

forth in the complaint as true. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 n.1 (2002); see also Lotierzo v. Woman’s

World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). In addition, all reasonable

inferences should be drawn in favor of the plaintiff. See Randall v. Scott, 610 F.3d 701,

705 (11th Cir. 2010). Nonetheless, the plaintiff must still meet some minimal pleading

requirements. Jackson v. Bellsouth Telecomm., 372 F.3d 1250, 1262 63 (11th Cir. 2004)

(citations omitted). Indeed, while “[s]pecific facts are not necessary[,]” the complaint

should “‘give the defendant fair notice of what the . . . claim is and the grounds upon which

it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Further, the plaintiff must allege “enough

facts to state a claim that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has

facial plausibility when the pleaded factual content allows the court to draw the reasonable




       3  According to Cometa’s exhibit (Doc. 20 at 14), the mail policy states: “Effective
January 1, 2018 for the safety & security of the Inmates and the Department of the Jail,
all Incoming and Outgoing mail, with the EXCEPTION of Privileged/Legal mail[,] must be
in the form of a POST CARD ONLY.”

                                             6
inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678

(citing Twombly, 550 U.S. at 556).

       A “plaintiff’s obligation to provide the grounds of his entitlement to relief requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do[.]” Twombly, 550 U.S. at 555 (internal quotations omitted); see also

Jackson, 372 F.3d at 1262 (explaining that “conclusory allegations, unwarranted

deductions of facts or legal conclusions masquerading as facts will not prevent dismissal”)

(internal citation and quotations omitted). Indeed, “the tenet that a court must accept as

true all of the allegations contained in a complaint is inapplicable to legal conclusions[,]”

which simply “are not entitled to [an] assumption of truth.” Iqbal, 556 U.S. at 678, 680.

Thus, in ruling on a motion to dismiss, the Court must determine whether the complaint

contains “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face[.]’” Id. at 678 (quoting Twombly, 550 U.S. at 570). And, while “[p]ro

se pleadings are held to a less stringent standard than pleadings drafted by attorneys and

will, therefore, be liberally construed,” Tannenbaum v. United States, 148 F.3d 1262,

1263 (11th Cir. 1998), “‘this leniency does not give the court a license to serve as de facto

counsel for a party or to rewrite an otherwise deficient pleading in order to sustain an

action.’” Alford v. Consol. Gov’t of Columbus, Ga., 438 F. App’x 837, 839 (11th Cir. 2011)4

(quoting GJR Invs., Inc. v. Cty. of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998)




       4 “Although an unpublished opinion is not binding . . . , it is persuasive authority.”
United States v. Futrell, 209 F.3d 1286, 1289 (11th Cir. 2000) (per curiam); see generally
Fed. R. App. P. 32.1; 11th Cir. R. 36-2 (“Unpublished opinions are not considered binding
precedent, but they may be cited as persuasive authority.”).

                                             7
(internal citation omitted), overruled in part on other grounds as recognized in Randall,

610 F.3d at 706).

                            IV. Summary of the Arguments

       In the motions, Defendants request dismissal of Cometa’s claims against them

because Cometa failed to exhaust his administrative remedies, as required by the Prison

Litigation Reform Act (PLRA), before filing the instant lawsuit. See OCC Motion at 3-8;

Motion at 6-8. Next, they argue that Cometa fails to state plausible claims against them.

See OCC Motion at 8-10; Motion at 4-5. In response, Cometa moves to strike the Motions,

see Motions to Strike, and maintains that he was unable to exhaust the Jail’s

administrative grievance procedures because the administrative grievance procedure for

electronically filing a formal grievance was unavailable to him, see First Cometa Motion

at 1-5. Additionally, he contends that he states plausible claims against Defendants. See

id. at 6-10.

                     V. Cometa’s Motions to Strike (Docs. 60, 61)

       Cometa moves to strike Defendants’ Motions. See Motions to Strike. However, he

cites no authority for striking an opposing party’s motions. Upon review of Cometa’s

Motions to Strike, the Court determines that they are due to be denied. Notably, Rule

12(f)(2), Federal Rules of Civil Procedure (Rule(s)) provides that, upon motion by a party,

the Court “may strike from a pleading an insufficient defense or any redundant,

immaterial, impertinent, or scandalous matter.” However, only material found in a

“pleading” may be stricken pursuant to Rule 12(f). See Jeter v. Montgomery Cty., 480 F.

Supp. 2d 1293, 1296 (M.D. Ala. 2007); Lowery v. Hoffman, 188 F.R.D. 651, 653 (M.D.

Ala. 1999); Newsome v. Webster, 843 F. Supp. 1460, 1464-65 (S.D. Ga. 1994). Rule 7(a)



                                            8
defines which documents constitute pleadings. 5 See Scarborough v. Principi, 541 U.S.

401, 417 (2004) (noting that Rule 7(a) “enumerat[es] permitted ‘pleadings’”). Motions to

dismiss or for summary judgment are not pleadings, as enumerated in the Rule. See Rule

7(a). Cometa’s Motions to Strike are directed at Defendants’ Motions, which do not

constitute pleadings. Thus, the remedy of striking the documents is not appropriate, and

Cometa’s Motions to Strike (Docs. 60, 61) will be denied. Nevertheless, the Court will

consider the arguments set forth in the Motions to Strike as well as the attached exhibits

as responsive to Defendants’ Motions.

                     VI. Exhaustion of Administrative Remedies

                                 A. PLRA Exhaustion

      The PLRA requires an inmate wishing to challenge prison conditions to first

exhaust all available administrative remedies before asserting any claim under 42 U.S.C.

§ 1983. See 42 U.S.C. § 1997e(a). Nevertheless, a prisoner such as Cometa is not

required to plead exhaustion. See Jones v. Bock, 549 U.S. 199, 216 (2007). Instead, the

United States Supreme Court has recognized that “failure to exhaust is an affirmative

defense under the PLRA[.]” Id. Importantly, exhaustion of available administrative

remedies is “a precondition to an adjudication on the merits” and is mandatory under the

PLRA. Bryant v. Rich, 530 F.3d 1368, 1374 (11th Cir. 2008). Not only is there a




      5 Specifically, Rule 7(a) provides that “[o]nly these pleadings are allowed:”
      (1) a complaint;
      (2) an answer to a complaint;
      (3) an answer to a counterclaim designated as a counterclaim;
      (4) an answer to a crossclaim;
      (5) a third-party complaint;
      (6) an answer to a third-party complaint; and
      (7) if the court orders one, a reply to an answer.
                                            9
recognized exhaustion requirement, “the PLRA … requires proper exhaustion” as set

forth in the applicable administrative rules and policies of the institution. Woodford v. Ngo,

548 U.S. 81, 93 (2006).

                    Because exhaustion requirements are designed to
              deal with parties who do not want to exhaust, administrative
              law creates an incentive for these parties to do what they
              would otherwise prefer not to do, namely, to give the agency
              a fair and full opportunity to adjudicate their claims.
              Administrative law does this by requiring proper exhaustion of
              administrative remedies, which “means using all steps that the
              agency holds out, and doing so properly (so that the agency
              addresses the issues on the merits).”

Woodford, 548 U.S. at 90 (citation omitted). Indeed, “[p]roper exhaustion demands

compliance with an agency’s deadlines and other critical procedural rules[.]” Id.

       In Ross v. Blake, the Supreme Court instructed that “[c]ourts may not engraft an

unwritten ‘special circumstances’ exception onto the PLRA’s exhaustion requirement.

The only limit to § 1997e(a)’s mandate is the one baked into its text: An inmate need

exhaust only such administrative remedies as are ‘available.’” 136 S. Ct. 1850, 1862

(2016). For an administrative remedy to be available, the “remedy must be ‘capable of

use for the accomplishment of [its] purpose.’” Turner v. Burnside, 541 F.3d 1077, 1084

(11th Cir. 2008) (quoting Goebert v. Lee Cty., 510 F.3d 1312, 1322-23 (11th Cir. 2007)).

In Ross, the Court identified three circumstances in which an administrative remedy would

be considered “not available.” Ross, 136 S. Ct. at 1859. First, “an administrative

procedure is unavailable when (despite what regulations or guidance materials may

promise) it operates as a simple dead end—with officers unable or consistently unwilling

to provide any relief to aggrieved inmates.” Id. Next, “an administrative scheme might be

so opaque that it becomes, practically speaking, incapable of use.” Id. Finally, a remedy



                                             10
may be unavailable “when prison administrators thwart inmates from taking advantage of

a grievance process through machination, misrepresentation, or intimidation.” Id. at 1860.

      The determination of whether an inmate exhausted his available administrative

remedies prior to pursuing a cause of action in federal court is a matter of abatement and

should be raised in a motion to dismiss or be treated as such if raised in a summary

judgment motion. Bryant, 530 F.3d at 1374-75 (citation omitted). Because failure to

exhaust administrative remedies is an affirmative defense, the defendant bears “the

burden of proving that the plaintiff has failed to exhaust his available administrative

remedies.” Turner, 541 F.3d at 1082. The Eleventh Circuit has articulated a two-step

process that the Court must employ when examining the issue of exhaustion of

administrative remedies.

                    After a prisoner has exhausted the grievance
             procedures, he may file suit under § 1983. In response to a
             prisoner suit, defendants may bring a motion to dismiss and
             raise as a defense the prisoner’s failure to exhaust these
             administrative remedies. See Turner, 541 F.3d at 1081. In
             Turner v. Burnside we established a two-step process for
             resolving motions to dismiss prisoner lawsuits for failure to
             exhaust. 541 F.3d at 1082. First, district courts look to the
             factual allegations in the motion to dismiss and those in the
             prisoner’s response and accept the prisoner’s view of the
             facts as true. The court should dismiss if the facts as stated
             by the prisoner show a failure to exhaust. Id. Second, if
             dismissal is not warranted on the prisoner’s view of the facts,
             the court makes specific findings to resolve disputes of fact,
             and should dismiss if, based on those findings, defendants
             have shown a failure to exhaust. Id. at 1082-83; see also id.
             at 1082 (explaining that defendants bear the burden of
             showing a failure to exhaust).

Whatley v. Warden, Ware State Prison, 802 F.3d 1205, 1209 (11th Cir. 2015); see Pavao

v. Sims, 679 F. App'x 819, 823-24 (11th Cir. 2017) (per curiam).




                                           11
                      B. Marion County Jail Grievance Procedure

       The Jail provides an internal grievance procedure for its inmates. See Doc. 46-1

at 3-10, Marion County Sheriff’s Office Operations Directive (Directive), Inmate Grievance

and Request Procedures, §§ 6633.05 through 6633.50. Generally, to properly exhaust

administrative remedies, an inmate must complete a four-step sequential process if the

informal resolution procedures fail to resolve the issue. 6 To complete the formal

grievance procedures, an inmate first must ask the on-duty Detention Deputy for an

Inmate Request Form, complete the form ”in its entirety,” and request to speak to the

Zone Sergeant about the issue and requested remedy. § 6633.35 B. 1., Step 1. Notably,

the form “is not placed in the [electronic] Grievance System but forwarded through normal

channels.” Id. According to the Directive, a Sergeant contacts the inmate to try “to rectify

the situation.” Id. If a Sergeant “handles the situation, the process ends” at the first step,

and the Sergeant notes “the corrective action” on the form. Id. If the inmate’s complaint

reaches beyond the Sergeant’s responsibility, the Sergeant forwards the request to the

appropriate supervisor. See id. If the Sergeant or appropriate supervisor cannot resolve

the inmate’s complaint, he directs the inmate to the electronic grievance computer located

in each pod and initiates the log-in process. See § 6633.35 2., Step 2. According to the

Directive, all “formal grievances” are submitted in the electronic grievance system. §

6633.35 3., Step 3. The “issuing Sergeant” begins “the grievance tracking process” by

entering his name and identification number as well as the inmate’s full name and housing




       6 An inmate first must present an issue of concern informally to staff who must
attempt to informally resolve the issue before an inmate proceeds to the formal resolution
procedures. See §§ 6633.25, 6633.35 B.
                                             12
location. Id. 7 The inmate must state the remedy he seeks, describe “specific facts and

circumstances directly relat[ed] to the complaint,” and address “only one issue per form.”

Id. At the fourth and final step, the Watch Commander (or a designee) reviews and

records each grievance received and forwards it to the staff member who is “best suited

to answer the grievance.” § 6633.35 4., Step 4. The staff member investigates the

inmate’s assertions and responds to the grievance. Id. The Division Commander and

Administrative Watch Commander separately review the staff member’s response. Id. If

the Administrative Watch Commander opines that the response provided to the inmate is

not “appropriate,” he forwards the grievance to a Division Commander or the Detention

Bureau Chief for “review and comments.” Id.

                            C. Cometa’s Exhaustion Efforts

       Defendants assert that Cometa failed to properly exhaust his administrative

remedies as to the claims against them before filing the instant lawsuit. See OCC Motion

at 3-8; Motion at 6-8. In support of their contention, Defendants submitted the relevant

grievance exhibits. See Doc. 46-1 at 1-2, Affidavit of Loretha Tolbert-Rich (Affidavit); 46-

1 at 3-10, Directive §§ 6633.05 through 6633.50. In an Affidavit, Tolbert-Rich (the Chief

Executive Officer of OCC, which operates the infirmary and provides health care services

to inmates who are housed at the Jail) states, in pertinent part:

              I am familiar with the Inmate Grievance and Request
              Procedures implemented by the Marion County Jail and
              adopted by OCC. A true and correct copy of these procedures
              [is] attached hereto as “Exhibit A” and [is] made a part of this
              Affidavit. Exhibit A was created by the Marion County Jail and
              made effective on October 1, 1999. Exhibit A is a regular



       7The Jail’s operations directive describes the “issuing Sergeant” as “the Sergeant
who issued the grievance.” § 6633.35 3.
                                            13
              business record kept in the ordinary course and scope of
              business by Marion County Jail and OCC.

              Section 6633.35 of Exhibit A[,] titled “Formal Resolution of
              Grievances,” outlines the procedures an inmate is required to
              adhere to when he cannot resolve his/her complaint through
              informal channels. Pursuant to same, an inmate is required to
              fill out a formal “Inmate Request Form” within thirty (30) days
              from the date the incident described on the complaint
              occurred.

              I have reviewed and searched the administrative remedy
              records for both OCC and the Marion County Sheriff’s Office.
              There are no records of Plaintiff, STEPHEN COMETA, filing
              any formal grievances regarding the issues raised in the
              Second Amended Complaint as required by the Inmate
              Grievance and Request Procedures outlined above and in
              Exhibit A.

              The deadline for filing an administrative remedy is thirty (30)
              days from the date of the alleged incident. Based on the
              allegation in Plaintiff’s Second Amended Complaint, the 30-
              day time frame has expired without the filing of a formal
              request for an administrative remedy.

              Based on this information, Plaintiff, STEPHEN COMETA, did
              not exhaust his administrative remedies with respect to the
              issues raised in his Second Amended Complaint.

Affidavit at 1-2 (enumeration and emphasis omitted).

       Cometa maintains that he did not file any formal grievances because the

administrative grievance procedure for electronically filing a formal grievance was

unavailable to him. See SAC at 8, 11-13; First Cometa Motion at 3. In the SAC, he asserts

that he repeatedly made Jail and medical personnel aware of his desire to file formal

grievances about a wide variety of issues relating to his conditions of confinement and

medical care. See SAC at 8, 12-13. He states that he wrote several informal grievances,

and when no one responded, he requested to file formal grievances. See id. at 11.

According to Cometa, the staff’s “refusal to allow [him] to file formal grievances or provide

                                             14
any solution or remedy to [his] complaints left [him] limited options.” Id. In responding to

Defendants’ Motions, Cometa states:

                 The Marion County Jail’s grievance procedure requires
                 inmates[] [t]o receive an “eventual determination” from the
                 “Zone Serge[a]nt before obtaining access to the “electronic
                 grievance form” that is required to file formal grievances. The
                 “Zone Serge[a]nt” is required to log-on to the “electronic
                 grievance system[.]” [O]nce access is granted[,] the inmate
                 completes the “electronic form,” [and] it is sent via e-mail to
                 the watch commander for resolution.[]

                 The plaintiff asserts he effectively exhausted his grievances
                 that were made “available.” Because he did not receive an
                 “eventual determination” from the Zone Serge[a]nt” that is
                 required to complete a[n] “electronic grievance form” he thus
                 completed the administrative remedies available to him.

                        ....

                 [A]ll attempts by the plaintiff to file formal grievances were
                 effectively denied, simply by the fact that the grievance
                 procedure policy at the Marion County Jail was devised to
                 include procedural requirements designed to trap unwary
                 prisoners and thus defeat their claims and is harsh for
                 prisoners, who are generally untrained in the law.[]

First Cometa Motion at 3-4. In support of his position, Cometa provides exhibits that show

he requested permission to file formal grievances, see id. at 14-17, 34-35, 41-42, 45, and

expressed his desire to access the electronic grievance system to file formal grievances,

see id. at 34.

       As to the initial step in the two-part process for deciding motions to dismiss for

failure to exhaust under the PLRA, the Eleventh Circuit has instructed:

                 Deciding a motion to dismiss for failure to exhaust proceeds
                 in two steps: first, looking to the defendant’s motion and the
                 plaintiff’s response, the court assesses whether dismissal is
                 proper even under the plaintiff’s version of the facts; and
                 second, if dismissal is inappropriate under the plaintiff’s
                 version of the facts, the court makes “specific findings in order

                                                15
               to resolve the disputed factual issues related to exhaustion.”
               Turner v. Burnside, 541 F.3d 1077, 1082 (11th Cir. 2008). The
               burden is on the defendant to show a failure to exhaust. Id.

Arias v. Perez, 758 F. App’x 878, 880 (11th Cir. 2019) (per curiam). Cometa’s assertions

regarding the unavailability of his administrative remedies, taken as true, preclude

dismissal of the claims against Defendants at the first step of the Turner analysis. See

Ross, 136 S. Ct. at 1860. Thus, the Court proceeds to the second step in the two-part

process where the Court considers Defendants’ arguments regarding exhaustion and

makes specific findings to resolve the disputed factual issues related to exhaustion. See

Jackson v. Griffin, 762 F. App’x 744, 746 (11th Cir. 2019) (holding disputes about

availability of administrative remedies are questions of fact that can bar dismissal at

Turner’s first step).

       In considering the availability of administrative remedies for exhaustion of

Cometa’s claims, the Court finds that he was not able to access the electronic grievance

system to file formal grievances on his own. The Directive provides:

                        Staff awareness of the importance of prompt attention
               and reply to routine requests will minimize the use of the
               formal grievance procedure. However, if the inmate finds that
               he/she is not satisfied with the informal proceedings, he/she
               shall not be hampered from utilizing the grievance procedure
               to its fullest extent.

§ 6633.25, Informal Resolution of a Grievance, Section B. According to the Directive, the

Jail “encouraged” inmates to resolve their complaints through informal channels. See id.

Nevertheless, while the Directive states that staff must not hamper an inmate’s access to

the administrative grievance procedures, it appears that there is a potential for such when

an inmate cannot access the electronic system to file a formal grievance on his own. At

the third step, the “the issuing Sergeant” is tasked with initiating the grievance by inputting

                                              16
the preliminary and tracking information. § 6633.35 3. In the instant action, Cometa

contends that he wanted to file formal grievances, but was not able to do so on his own.

He has presented evidence that he expressed his desire to do so in his informal

grievances, but apparently was not permitted to complete the process. As such,

Defendants’ Motions are due to be denied with respect to the exhaustion issue as to

Cometa’s claims against them.

                                    VII. Supervisory Liability

       In Defendants’ Motions, they also maintain that the Court should dismiss them from

this action because Cometa neither asserts any claims against them, alleges any facts

involving them, nor seeks any relief from them. See Motion at 4-5; OCC Motion at 8-10.

Cometa maintains that he states plausible claims against Defendants Woods, Bowen,

Shelton, Richards, and Velez. See First Cometa Motion at 6-11. According to Cometa, he

names these supervisory Defendants because they failed to adequately train and

supervise their subordinates who violated his rights. See id. at 10.

       Federal Rule of Civil Procedure 8(a)(2) requires that a complaint contain "a short

and plain statement of the claim showing that the pleader is entitled to relief." To avoid

dismissal for failure to state a claim on which relief can be granted, a complaint must

include "factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Iqbal, 556 U.S. at 678. Moreover, "[w]hile

legal conclusions can provide the framework of a complaint, they must be supported by

factual allegations." Id. at 679.

       Cometa is proceeding pro se in this action. The Eleventh Circuit has stated:

              A pro se pleading is held to a less stringent standard than a
              pleading drafted by an attorney; a pro se pleading is liberally

                                               17
              construed. Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir.
              2003). Even so, a pro se pleading must suggest (even if
              inartfully) that there is at least some factual support for a
              claim; it is not enough just to invoke a legal theory devoid of
              any factual basis.

Jones v. Fla. Parole Comm'n, 787 F.3d 1105, 1107 (11th Cir. 2015). In the SAC, Cometa

fails to provide any facts relating to Defendants Woods, Bowen, Shelton, Richards, and

Velez. See Mack v. Miles, No. 19-11276, 2019 WL 5960221, at *2 (11th Cir. Nov. 13,

2019) (per curiam) (affirming the district court’s dismissal of plaintiff’s complaint for failure

to state a claim and stating plaintiff “made no allegations of actual fact” regarding the

defendant). The undersigned readily concludes that Cometa’s SAC fails to state claims

to relief that are plausible on their face as to Defendants Woods, Bowen, Shelton,

Richards, and Velez because Cometa supplies no actual facts, much less sufficient facts

to state any claims against these Defendants. As such, Defendants’ Motions are due to

be granted as to Cometa’s claims against them.

       Therefore, it is now

       ORDERED AND ADJUDGED:

       1.     Plaintiff’s Motions to Strike (Docs. 60, 61) are DENIED.

       2.     Defendants Shelton, Richards, and Velez’s Motion to Dismiss (Doc. 46)

and Defendants Woods and Bowen’s Motion to Dismiss (Doc. 47) are GRANTED to the

extent that Defendants Shelton, Richards, Velez, Woods, and Bowen are DISMISSED

without prejudice from the action. The Motions are DENIED with respect to the exhaustion

issue as to Cometa’s claims against them.




                                               18
      3.     The Clerk shall enter judgment accordingly, terminate any pending motions,

and close the case.

      DONE AND ORDERED in chambers, this 11th day of February, 2020.




sc 2/11
c:
Stephen Cometa
Counsel of Record




                                          19
